                    Case 6:20-mj-06162-KGG Document 1 Filed 12/07/20 Page 1 of 14


  AO 106 ( Rev 0~/10) 1\pplica1ion for a Search Warrant



                                             UNITED STA TES DISTRICT COURT
                                                                              for the
                                                                       District of Kansas

                In the Matter of the Search of
           rBrif!,/ly describe the pmper,y to bl! seard11:d
            or id,.!J1tiJ.', tire Qerso11 bl' namo! and addressj                            Case No.
 In the Matter otthe tlearch· of Location Data tor Cellular
    Telephone 316-259-8721 with International Mobile
Subscriber Identity 310410064227407. See Attachment A.


                                                   APPLICA TTON FOR A SEARCH WARRANT
         L a federal law enforcement officer or an attorney for the government. request a search warrant and state under
 penalty of perjury that I have reason to believe that on the following person or prope11y fidem(tj, the person or describe the
          he ~earched a11J gire
 proper/I'M                            its locatio11J:
 See Attachment A


 located in the                                          District of              Kansas                . there is now concealed 1ide111iJ,i· the
 prrso11 or describe the proper~i-    /0   be sei=edJ:
 See Attachment 8.



           The basis for the search under Fed. R. Crim. P. 4 l(c) is rdu:ck on,., nr moNJ:
                sf evidence of a crime:
                   i   contraband. fruits of crime. or other items illegally possessed:
                   ,JI property designed for use. intended for use. or used in committing a crime;
                   0 a person to be anested or a person who is unlawfully restrained.

           The search is related to a violation of:

       21   use~ffaJ('f1 1
                                         Possess with the intent to dist~~f.fi'o/JraffeM'~{IBstances
       21 USC 843(b)                     Unlawful use of a communication device to facilitate a drug trafficking crime
       21 USC 846                        Conspiracy to distribute controlled substances
       18 USC 1952; 1957 and 1957        Interstate Transportation in Aid of Racketeering; Money Laundering
          The application is based on these facts:
       See Affidavit.


            lff Continued on the attached sheet.
            y;f Delayed notice of-~ days (give exact ending date if more than 30 days:___        ) is requested
                 under 18 U.S.C. § 3103a, the basis of which is set fo11h on the attached sheet.
                                  after terrnination·ofthe 30 ~~ ~

                                                                                                       Applicam ·s sig11alure

                                                                                              Mona L. Furst, Assistant U.S. Attorney


 Sworn to before me and           signeJ'Tn~~~~~ll
 Date:            12/07/2020


City and state: Wichita, Kansas                                                         Ho orable Kenneth G.Gal~,_U.S. Magistrate Judge
                                                                                                       Primed ,wme am/ title
    Case 6:20-mj-06162-KGG Document 1 Filed 12/07/20 Page 2 of 14




                                  ATTACHMENT A


                               Property to Be Searched


1. The cellular telephone assigned call number 316-259-8721 with International Mobile

   S.ubscriber Identity 310410064227407 ,vith listed subscriber of Alejandro Valerio

   PINEDA (the .. Target Cell Phone''). whose \Vireless service provider is AT&T, a vvireless

   communications service provider that is headquartered at 208 S. Akard St. Dallas, TX

   75202.


2. Records and information associated with the Target Cell Phone that is within the

   possession, custody. or control of AT&T.
         Case 6:20-mj-06162-KGG Document 1 Filed 12/07/20 Page 3 of 14




                                         ATTACHMENT B


                                   Particular Things to be Seized


    I. Information to be Disclosed by the Provider

        All information about the location of the Target Cell Phone described in Attachment A

for a period of thirty days. during all times of day and night. ··Information about the location of

the Target Cell Phone" includes all available E-911 Phase II data. GPS data, latitude-longitude

data, and other precise location information, as well as all data about which "'cell towers .. (i.e.,

antenna towers covering specific geographic areas) and "sectors'" (i.e., faces of the towers)

received a radio signal from the cellular telephone described in Attachment A.

        To the extent that the infonnation described in the previous paragraph (hereinafter,

·'Location Information'') is within the possession, custody. or control of AT&T, AT&T is

required to disclose the Location Information to the government. In addition, AT&T must

furnish the government all information, facilities, and technical assistance necessary to

accomplish the collection of the Location Infommtion unobtrusively and with a minimum of

interference with AT&T' s services. including by initiating a signal to determine the location of

the Target Cell Phone on AT& rs network or ·with such other reference points as may be

reasonably available. and at such intervals and times directed by the government. The

government shall compensate AT& T for reasonable expenses incurred in furnishing such

facilities or assistance.

        This warrant does not authorize the seizure of any tangible property. In approving this

\Varrant, the Court finds reasonable necessity for the seizure of the Location Inforn1ation. See 18

U.S.C. § 3103a(b)(2).
        Case 6:20-mj-06162-KGG Document 1 Filed 12/07/20 Page 4 of 14




    II. Information to Be Seized by the Government

       All information described above in Section I that constitutes evidence of violations of 21

U.S.C. §§ 841 (possession \-vith intent to distribute. or distribution of. controlled substances) and

846 (Conspiracy to Possess and to Distribute Controlled Substances) involving Alejandro

Valerio PINEDA and unidentified subjects.

       Law enforcement personnel (w·ho may include, in addition to law enforcement ot1icers

and agents, attorneys for the government. attorney support staff, agency personnel assisting the

government in this investigation, and outside technical experts under government control) are

authorized to review the records produced by the Provider in order to locate the things

particularly described in this Warrant.




                                                  2
         Case 6:20-mj-06162-KGG Document 1 Filed 12/07/20 Page 5 of 14



                                                                                            U.s~f,~~0
                                                                                                Distnc1 ot ~s~~rt




                          IN THE UNITED STATES DISTRICT COURT


IN THE MATTER OF THE SEARCH OF
                                      FOR KANSAS                                    Cle
                                                                                    By   ;a,              2020
                                                                                                       Court
                                                                                                     . Deputy Clerk


THE CELLULAR TELEPHONE ASSIGNED
CALL NUMBER 316-259-8721, WITH
                                                    Case No.   <90-    ('f\ -   la\ lo a - 0 l- (~GG-
INTER.t'-.JATIONAL MOBILE SUBSCRIBER
                                                    Filed Under Seal
ID ENTITY 310410064 227407



                             AFFIDA VlT IN SUPPORT OF
                      AN APPLICATION FOR A SEARCH WARRANT

        I, Charles Williams, being first duly sworn. hereby depose and state as follows:

                      INTRODUCTION AND AGENT BACKGR0u1\11)

        1.     1 make this affidavit in support of an application for a search warrant under

Federal Rule of Criminal Procedure 41 and 18 U.S.C. §§ 2703(c)(l)(A) for information about the

location of the cellular telephone assigned call number 316-259-8 721 and IMSI

310410064227407, \Vlth listed subscriber of Alejandro Valerio PINEDA (the "Target Cell

Phone"), whose service provider is AT&T, a wireless telephone service provider headquartered

at 208 S. Akard St. Dallas, TX 75202. The Target Cell Phone is described herein and in

Attachment A. and the location information to be seized is described herein and in Attachment

B.

       2.      Because this wanant seeks the prospective collection of infommtion, including

cell-site location information. that may fall within the statutory definitions of infonnation

collected by a "pen register" and/or ·'trap and trace device," see 18 U.S.C. § 3127(3) & (4), the

requested warrant is designed to also comply with the Pen Register Act. See 18 U.S.C. §§ 3121-

3127. The requested wanant therefore includes all the information required to be included in an

order pursuant to that statute. See 18 U.S.C. § 3 l 23(b)(1)
        Case 6:20-mj-06162-KGG Document 1 Filed 12/07/20 Page 6 of 14




        3.      I have been a Special Agent with the DEA since 2019. I have received

approximately 720 hours of specialized training at the DEA Academy, Quantico, Virginia. in

conducting narcotics investigations. including drug interdiction. identification, smuggling,

clandestine manufacture of drugs, methods of packaging, distribution of drugs, undercover

operations. the laundering of drug proceeds, asset forfeiture, use of confidential sources, and the

legal aspects of conducting drug investigations. Prior to my assignment with the DEA, I worked

as a United States Border Patrnl Agent at the Swanton, Vennont Station and Sanderson, Texas

station from approximately 2009 to 2019. As a Border Patrol Agent, I received approximately

1.000 hours of training at the Border Patrol Academy in Artesia. New Mexico.

       4.      While assigned with the DEA. I have participated in numerous drug

investigations, involving the unlawful manufacture of controlled substances, possession of

controlled substances with the intent to distribute, distribution of controlled substances

(including heroin, cocaine, marijuana and methamphetamine) and conspiracies associated with

criminal drug trafficking offenses, in violation of Title 21, United States Code, Section 84l(a)(l)

Possession with Intent to Distribute and Distribution of Controlled Substances.: Section 843(b)

Unlawful use of a Communication Device to Commit or Facilitate the Commission of Drug

Trafficking Offenses; Section 846 Conspiracy or Attempt to Commit Drug Trafficking Offenses;

Sections 952 and 960 Importation of Controlled Substances; and Title 18, United States Code

1952, Interstate Transportation in Aid of Racketeering, and 1956 & 1957, Money Laundering. In

connection with my official DEA duties, I investigate criminal violations of the Controlled

Substances Act.

       5.      During the course of my law enforcement career and employment with the DEA, I

have participated in numerous surveillance operations. I have also interviewed confidential

                                                 2
         Case 6:20-mj-06162-KGG Document 1 Filed 12/07/20 Page 7 of 14




sources (''CSs"'), cooperating witnesses ("CWs'·). and defendants regarding various criminal

activities, including narcotics trafficking. These interviews have included discussions of the use

and meaning of code words to conceal criminal activity. I have also v.,11tten reports and analyzed

records and documents. Through my assignment with the DEA, I have gained knowledge in the

use of various investigative techniques, including the use of physical surveillance, undercover

agents, confidential sources, cooperating witnesses, controlled purchases of illegal narcotics,

general electronic surveillance. consensually monitored recordings, investigative interviews.

trash searches, and the execution of federal search and arrest warrants.

        6.      The facts in this affidavit come from my personal observations. my training and

experience, and infonnation obtained from other agents and witnesses. This affidavit is intended

to show merely that there is sufficient probable cause for the requested warrant and does not set

forth all of my knowledge about this matter.

        7.     Based on the facts set forth in this affidavit, there is probable cause to believe that

violations of Title 21. United States Code, Section 841(a)(l) Possession with Intent to Distribute

and Distribution of Controlled Substances: Section 843(b) Unlawful use of a Communication

Device to Commit or Facilitate the Commission of Drug Trafiicking Offenses; Section 846

Conspiracy or Attempt to Commit Drug Trafficking Offenses: Sections 952 and 960 Importation

of Controlled Substances; and Title 18, United States Code 1952, Interstate Transportation in

Aid of Racketeering. and 1956 & 1957, Money Laundering have been committed, are being

committed. or will be committed by Alejandro Valerio PINEDA and unknown persons. There is

also probable cause to believe that the location information described in Attachment B will

constitute evidence of these criminal violations, and will lead to the identification of individuals

who are engaged in the commission of these offonses.

                                                  3
         Case 6:20-mj-06162-KGG Document 1 Filed 12/07/20 Page 8 of 14




        8.       The court has jurisdiction to issue the proposed warrant because it is a ·'court of

competent jurisdiction" as defined in 18 U.S.C. § 2711. Specifically. the Court is a district court

of the United States that has jurisdiction over the offense being investigated, see 18 U .S.C. §

2711(3)(A)(i).

                                           PROBABLE CAUSE

        9.       The United States, including DEA. is conducting a criminal investigation of

Alejandro Valerio PINEDA regarding possible violations of Title 21, United States Code,

Section 841(a)(l) Possession with Intent to Distribute and Distribution of Controlled Substances:

Section 843(6) Unlawful use of a Communication Device to Commit or Facilitate the

Commission of Drug Trafficking Offenses: Section 846 Conspiracy or Attempt to Commit Drug

Trafficking Offenses; Sections 952 and 960 Importation of Controlled Substances; and Title 18.

United States Code 1952, Interstate Transportation in Aid of Racketeering, and 1956 & 1957,

Money Laundering.

        10.      On November 20. 2020, Wichita, Kansas Resident Office (\v1.ZO) investigators

and a Confidential Source (CS) orchestrated a controlled purchase of one pound of

methamphetamine and four pounds of marijuana from Alejandro Valerio PINEDA that was

scheduled to take place at approximately 2:00 pm. In the days leading to the purchase, the CS

communicated via SMS text messaging with PINEDA (using the Target Cell Phone), at the

discretion of SAs Williams and SeibeL and arranged the transaction. The following text

conversation that transpired between the CS and PINEDA happened throughout the following

dates while both individuals were in Kansas: 11/17/2020 through 11/20/2020. The conversations .

\Vent as follows:



                                                  4
 Case 6:20-mj-06162-KGG Document 1 Filed 12/07/20 Page 9 of 14




CS: Man I'm still sick might be Friday if I can get them 4 and my friend want one of the

other thing

PINEDA: When on the other?

CS: Probably Friday

PINEDA: Will have them ready for you

CS: Bet

CS: What's the ticket on that

PINEDA: On which

CS: The other thing

PINEDA: We talked about 5

CS: K should be ready tomorrow I'll let u know for sure hope it's good because I don't

want to hear his mouth

PINEDA: Its good, guaranteed

CS:K

CS: rll be ready around 2

PINEDA: Ok. Both things still?

CS: Yea

PINEDA: Ok

PINEDA: When and where?

CS: Finishing eating hit u in bout 20

PIN'EDA: Ok

CS: Meet me at 13 th dillons in 10 minutes

PINEDA: Ok

                                         5
        Case 6:20-mj-06162-KGG Document 1 Filed 12/07/20 Page 10 of 14




According to the CS, the "other thing"" referred to one pound of methamphetamine. When

PINEDA said "the price is 5". the CS confirmed to me that this meant the one pound of

methamphetamine would cost $5,000.00, and that the reference to the "four'' meant the four

pounds of marijuana. The CS also confmned that PINEDA guaranteed the methamphetamine

would be high quality and that PINEDA verified the CS still wanted to purchase both drugs. A

time and place for the meeting was set for the Dillon's at 13 th in 10 minutes from the call being

made.

        11.    Investigators were conducting surveillance on PINEDA's residence at 1443 N.

Melrose LN. Wichita. Kansas before the purchase was to occur. Agents saw PINEDA's Ford F-

350 parked at the residence, which led them to believe that PINEDA was still home. As time

drew near for the 2:00 pm purchase of the one pound of methan1phetamine between the CS and

PINEDA. TFO Mark McKee observed PINEDA leave his residence, and enter his Ford F-350.

WRO investigator followed PINEDA from his residence to the Dillon's parking lot located at

8828 W 13 th Street North in Wichita. Kansas.

        12.    At approximately 2:28 pm, SA Seibel observed PINEDA entered the Dillon· s

parking lot and park next to the CS's vehicle. HSI SA Jorge Fernandez then observed PINEDA

exit his vehicle, carrying a white plastic bag in front of a red bag. Homeland Security

Investigations SA Fernandez then observed PINEDA sit in the front seat of the CS's vehicle. The

CS had an electronic monitor which allowed investigators to hear the conversation with

PINEDA. Investigators overheard PINEDA asking the CS ifs/he would need more

methamphetamine and ifs/he (CS) knew anyone that needed heroin. The CS responded thats/he

would look into it. HSI SA Fernandez Then saw PINEDA get out of the CS's vehicle, empty



                                                 6
        Case 6:20-mj-06162-KGG Document 1 Filed 12/07/20 Page 11 of 14




handed, and get back into his F-350. Both PINEDA and the CS were observed living the Dillon's

parking lot.

        13.     The CS provided investigators with the white and red bag. The white bag

contained a Ziploc style bag inside which was a substance believed to be methamphetamine. A

TrnNarc field test was performed on the substance, and was positive for the presence of

methamphetarnine. The red bag contained a green leafy substance, which, based upon my

training and experience, appeared to be marijuana.

        14.     In my training and experience, I have learned that AT&T is a company that

provides cellular telephone access to the general public. I also know that providers of cellular

telephone service have technical capabilities that allow them to collect and generate information

about the locations of the cellular telephones to which they provide service, including E-911

Phase II data also known as OPS data or latitude-longitude data and cell-site data. also known as

··tower/face information'' or cell tower/sector records. E-911 Phase II data provides relatively

precise location information about the cellular telephone itself, either via GPS tracking

technology built into the phone or by triangulating on the device·s signal using data from several

of the provider's cell towers. [Cell-site data identifies the '·cell towers" (i.e .. antenna towers

covering specific geographic areas) that received a radio signal from the cellular telephone and.

in some cases, the ·'sector'' (i.e .. faces of the towers) to which the telephone connected. These

towers are often a half-mile or more apart, even in urban areas, and can be l Oor more miles

apart in rural areas. Furthermore, the to\ver closest to a wireless device does not necessarily

serve every call made to or from that device. Accordingly, cell-site data is typically less precise

that E-911 Phase [I data.



                                                   7
       Case 6:20-mj-06162-KGG Document 1 Filed 12/07/20 Page 12 of 14




        15.     Based on my training and experience, I know that AT&T can collect E-911 Phase

II data about the location of the Target Cell Phone. including by initiating a signal to determine

the location of the Target Cell Phone on AT&Ts net,vork or ,,.,,ith such other reforence points as

may be reasonably available.

        16.     Based on my training and experience, I know that AT&T can collect cell-site data

about the Target Cell Phone. Based on my training and experience, I know that for each

communication a cellular device makes, its wireless service provider can typically determine: (1)

the date and time of the communication; (2) the telephone numbers involved. if any: (3) the cell

tower to which the customer connected at the beginning of the communication: (4) the cell tower

to which the customer connected at the end of the communication~ and (5) the duration of the

communication. I also know that wireless providers such as AT&T l')'pically collect and retain

cell-site data pertaining to cellular devices to which they provide service in their normal course

of business in order to use this infom1ation for various business-related purposes.

                                 AUTHORJZATION REQUEST

        17.    Based on the foregoing, I request that the Court issue the proposed search

warrant, pursuant to Federal Rule of Criminal Procedure 41 and 18 U.S.C. § 2703(c).

        18.    I further request, pursuant to 18 U.S.C. § 3103a(b) and F edera1 Rule of Criminal

Procedure 41 (f)(3 ). that the Court authorize the officer executing the warrant to delay notice until

30 days a±1er the collection authorized by the warrant has been completed. There is reasonable

cause to believe that providing immediate notification of the warrant may have an adverse result.

as defined in 18 U.S.C. § 1705. Providing immediate notice to the subscriber or user of the

Target Cell Phone would seriously jeopardize the ongoing investigation. as such a disclosure

vvould give that person an opportunity to destroy evidence, change patterns of behavior, notify

                                                  8
         Case 6:20-mj-06162-KGG Document 1 Filed 12/07/20 Page 13 of 14




confederates, and flee from prosecution. See 18 U.S. C. § 3103a(b )(1 ). As further specified in

Attachment B, which is incorporated into the warrant, the proposed search warrant does not

authorize the seizure of any tangible property. See 18 U.S.C. § 3103a(b )(2). Moreover, to the

extent that the warrant authorizes the seizure of any wire or electronic communication (as

defined in 18 U.S.C. § 25 l 0) or any stored wire or electronic information, there is reasonable

necessity for the seizure for the reasons set forth above. See 18 U.S.C. § 3103a(b)(2).

         I 9.   I fmther request that the Court direct AT&T to disclose to the government any

infonnation described in Attachment B that is within the possession. custody, or control of

AT&T. I also request that the Court direct AT&T to furnish the government all information,

facilities, and technical assistance necessary to accomplish the collection of the information

described in Attachment B unobtrusively and with a minimum of interference with AT &rs

services. including by initiating a signal to determine the location of the Target Cell Phone on

AT &rs network or with such other reference points as may be reasonably available, and at such

intervals and times directed by the government. The government shall reasonably compensate

AT&T for reasonable expenses incun-ed in furnishing such facilities or assistance.

         20.    I further request that the Court authorize execution of the warrant at any time of

day or night owing to the potential need to locate the Target Cell Phone outside of daytime

hours.

         21.    I further request that the Court order that all papers in support of this application,

including the at1idavit and search wan-ant, be sealed until fi.niher order of the Comt. These

documents discuss an ongoing criminal investigation that is neither public nor kno\v11 to all of

the targets of the investigation. Accordingly, there is good cause to seal these documents

because their premature disclosure may seriously jeopardize that investigation.

                                                   9
        Case 6:20-mj-06162-KGG Document 1 Filed 12/07/20 Page 14 of 14




                                             H+k           . .
                                               I_ day of December, 2020.
        Subscribed and sworn to before m) on _'_

                             ~\efh At .. ~ ~l)
                                                 H
                                                 Unit d States Magistrate Judge
                                                 Dis rict of Kansas.              ·---..




'   \




                                            10
